Case 2:20-cr-00579-SVW Document 133-3 Filed 03/08/21 Page 1 of 5 Page ID #:916




                EXHIBIT 3
        Case 2:20-cr-00579-SVW Document 133-3 Filed 03/08/21 Page 2 of 5 Page ID #:917




From:              Fenton, Christopher (CRM) <Christopher.Fenton@usdoj.gov>
Sent:              Tuesday, January 19, 2021 4:16 AM
To:                Keough, Michael
Cc:                Andre, Julian L. (USACAC); Paul, Annamelda (CRM); Ram, Ashwin; Silverman, Nicholas
Subject:           RE: US v. Ayvazyan et al. - Discovery Request



Michael –

Thank you for your email and for taking the time to speak with us on Friday to meet and confer about your
discovery requests. As discussed during our call, the five volumes of discovery that the government has already
produced to date includes information directly responsive to your requests relating to the secondary stop of
defendant Richard Ayvazyan. In addition, we have also communicated with CBP about your requests. We
expect to begin receiving additional information, if any, from CBP this week and, assuming that such additional
information is not privileged, the government will produce it to you shortly thereafter. If, after the government
produces this additional information you have additional questions or requests, the government is agreeable to
have another meet and confer to the extent you believe it would be helpful.

In your email below, you write that I declined to answer whether the government has independently asked CBP
to preserve the information that you requested relating to the secondary stop of the defendant. I disagree with
your characterization. During our meet and confer, which I understood both parties considered to be
productive, I explained that the government has communicated your requests for information relating to the
secondary stop of the defendant to CBP so that CBP may gather that information, which it is doing.

Best,

Christopher Fenton
Trial Attorney
U.S. Department of Justice
Criminal Division, Fraud Section
1400 New York Avenue, NW
Bond Building
Washington, DC 20530
202.320.0539
christopher.fenton@usdoj.gov

From: Keough, Michael <mkeough@Steptoe.com>
Sent: Friday, January 15, 2021 3:47 PM
To: Fenton, Christopher (CRM) <Christopher.Fenton@CRM.USDOJ.GOV>
Cc: Andre, Julian L. (USACAC) <JAndre1@usa.doj.gov>; Paul, Annamelda (CRM) <Annamelda.Paul@CRM.USDOJ.GOV>;
Ram, Ashwin <aram@Steptoe.com>; Silverman, Nicholas <nsilverman@steptoe.com>
Subject: RE: US v. Ayvazyan et al. ‐ Discovery Request

Hi Chris –

Thanks again for the call today – we look forward to the upcoming production of additional materials from CBP
(which we understand will be coming next week, or shortly thereafter).


                                                         1
                                                                                                              023
                                                                                                        EXHIBIT 3
        Case 2:20-cr-00579-SVW Document 133-3 Filed 03/08/21 Page 3 of 5 Page ID #:918
As we noted on the call, we are asking again that CBP immediately identify and preserve any audio or visual
surveillance from Mr. Ayvazyan’s detention in the Miami airport. Based on publicly available sources, we
understand that CBP camera systems may delete this data after 90 days. As we discussed on the call, the 90
day window for Mr. Ayvazyan’s stop would expire on January 17. You declined to answer whether you have
independently asked CBP to preserve the information detailed in our previous requests, and we ask that you
do so to ensure that no relevant information is lost or destroyed. To the extent any other systems (APIS, IBIS,
draft reports, or others) have similar routine deletion policies, we ask that a similar preservation request be
made and that we be notified of any deletions.

We also renew our request for a list of the CBP officers on duty in Miami International Airport’s North Terminal
from 3:30 p.m. on October 19, 2020 until 3:30 a.m. on October 20, 2020. We understand that both sides
intend to review the additional forthcoming information from CBP and identify additional officers that may have
interacted with Mr. Ayvazyan. At a minimum, we ask that any additional documents related to the following
four officers’ interactions with Mr. Ayvazyan be produced:

   1.   Carlos Desouza
   2.   Juan Silverio
   3.   Theodora Brewster
   4.   Kristian Mendoza

Once we review the upcoming production of additional CBP materials, we can touch base again to see if there
are additional issues we need to discuss.

Best,
Mike


Michael A Keough | Steptoe & Johnson LLP | mkeough@steptoe.com | +1 415 365 6717


From: Fenton, Christopher (CRM) <Christopher.Fenton@usdoj.gov>
Sent: Tuesday, January 12, 2021 1:32 PM
To: Keough, Michael <mkeough@Steptoe.com>
Cc: Andre, Julian L. (USACAC) <Julian.L.Andre@usdoj.gov>; Paul, Annamelda (CRM) <Annamelda.Paul@usdoj.gov>; Ram,
Ashwin <aram@Steptoe.com>; Silverman, Nicholas <nsilverman@steptoe.com>
Subject: RE: US v. Ayvazyan et al. ‐ Discovery Request

Michael – Thank you for your email. Please propose some times on Friday that work well for your schedule and we will
get back to you shortly to confirm.

Christopher Fenton
Trial Attorney
U.S. Department of Justice
Criminal Division, Fraud Section
1400 New York Avenue, NW
Bond Building
Washington, DC 20530
202.320.0539
christopher.fenton@usdoj.gov

From: Keough, Michael <mkeough@Steptoe.com>
Sent: Monday, January 11, 2021 6:38 PM
To: Fenton, Christopher (CRM) <Christopher.Fenton@CRM.USDOJ.GOV>
Cc: Andre, Julian L. (USACAC) <JAndre1@usa.doj.gov>; Paul, Annamelda (CRM) <Annamelda.Paul@CRM.USDOJ.GOV>;

                                                          2
                                                                                                                024
                                                                                                          EXHIBIT 3
        Case 2:20-cr-00579-SVW Document 133-3 Filed 03/08/21 Page 4 of 5 Page ID #:919

Ram, Ashwin <aram@Steptoe.com>; Silverman, Nicholas <nsilverman@steptoe.com>
Subject: RE: US v. Ayvazyan et al. ‐ Discovery Request

Thanks Chris. We agree it would be helpful to meet and confer on the issues below. Are you available for a
call this Friday, January 15?

Best,
Mike

Michael A Keough | Steptoe & Johnson LLP | mkeough@steptoe.com | +1 415 365 6717


From: Fenton, Christopher (CRM) <Christopher.Fenton@usdoj.gov>
Sent: Monday, January 4, 2021 3:33 PM
To: Silverman, Nicholas <nsilverman@steptoe.com>
Cc: Ram, Ashwin <aram@Steptoe.com>; Keough, Michael <mkeough@Steptoe.com>; mesereau@mesereaulaw.com;
Wirschinglaw@outlook.com; Law offices of Fred G. Minassian, Inc. <fgminassianlaw@yahoo.com>; David Diamond
<diamond@ladefender.com>; John Littrell <jlittrell@bienertkatzman.com>; Andre, Julian L. (USACAC)
<Julian.L.Andre@usdoj.gov>; Paul, Annamelda (CRM) <Annamelda.Paul@usdoj.gov>
Subject: RE: US v. Ayvazyan et al. ‐ Discovery Request

Nicholas –

Thank you for your letter. We note your request that the government produce certain discovery and an
attendant privilege log by January 7. We cannot agree to your January 7 deadline because, among other things,
it is inconsistent with the Court’s December 22 scheduling order. We can, however, assure you that the
government is working expeditiously to comply with its discovery obligations, including, where possible, to
produce outstanding discovery well in advance of the Court-ordered March 15 deadline.

With respect to the specific discovery requested in your letter, as you know, the government already produced,
in its first production of discovery materials, reports prepared by Customs and Border Protection (“CBP”)
relating to the October 19-20, 2020 events at Miami International Airport (see DOJ_PROD_0000002339-
2358). In addition, the government anticipates producing additional discovery relating to these events as part of
a production that is being made this week. Should the government identify additional discoverable information
relating to these events, we will produce such information as soon as possible.

In your letter, you separately request that the government produce the name and contact information for each
person on duty in CBP North Terminal from the time when American Airlines landed on October 19, 2020
through the time when Richard Ayvazyan and Marietta Terabelian left the airport on October 20, 2020, and to
identify which of these on-duty persons interacted with Mr. Ayvazyan. CBP employees involved in the
interview and search of Mr. Ayvazyan and Ms. Terabelian are identified in the CBP reports that the government
already produced. Please note that the CBP employees constitute represented parties. To the extent the defense
intends to seek additional information from any CBP employees (or other government employees), those
requests must be made through government counsel. To the extent that counsel believes there are other CBP
employees who had relevant contacts with Mr. Ayvazyan who are not identified in the CBP reports that the
government already produced, we are agreeable to meet and confer. We, however, will not endeavor to provide
a list of all of the CBP employees on duty at Miami International Airport over a two-day period.



Christopher Fenton
Trial Attorney
U.S. Department of Justice
                                                          3
                                                                                                            025
                                                                                                      EXHIBIT 3
        Case 2:20-cr-00579-SVW Document 133-3 Filed 03/08/21 Page 5 of 5 Page ID #:920

Criminal Division, Fraud Section
1400 New York Avenue, NW
Bond Building
Washington, DC 20530
202.320.0539
christopher.fenton@usdoj.gov

From: Silverman, Nicholas <nsilverman@steptoe.com>
Sent: Thursday, December 24, 2020 4:59 PM
To: Fenton, Christopher (CRM) <Christopher.Fenton@CRM.USDOJ.GOV>; Andre, Julian L. (USACAC)
<JAndre1@usa.doj.gov>
Cc: Ram, Ashwin <aram@Steptoe.com>; Keough, Michael <mkeough@Steptoe.com>; mesereau@mesereaulaw.com;
Wirschinglaw@outlook.com; Law offices of Fred G. Minassian, Inc. <fgminassianlaw@yahoo.com>; David Diamond
<diamond@ladefender.com>; John Littrell <jlittrell@bienertkatzman.com>
Subject: US v. Ayvazyan et al. ‐ Discovery Request

Counsel,

Please see the attached correspondence.

Regards,

Nicholas P. Silverman
Associate
nsilverman@steptoe.com


Steptoe
+1 202 429 8096 direct           Steptoe & Johnson LLP
+1 617 595 6559 mobile           1330 Connecticut Avenue, NW
+1 202 429 3902 fax              Washington, DC 20036
                                 www.steptoe.com


This message and any attached documents contain information from the law firm Steptoe & Johnson LLP that may be confidential and/or privileged. If
you are not the intended recipient, please do not read, copy, distribute, or use this information. If you have received this transmission in error, please
notify the sender immediately by reply e-mail and then delete this message.




                                                                             4
                                                                                                                                                    026
                                                                                                                                              EXHIBIT 3
